Case 1:12-cv-06440-NG-ST Document 87 Filed 10/01/19 Page 1 of 12 PageID #: 2314



 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK

  UNITED STATES OF AMERICA, THE STATES OF
  CALIFORNIA, COLORADO, CONNECTICUT,
  DELAWARE, DISTRICT OF COLUMBIA,                                   Civil Action No. 1: 12-CV-06440
  FLORIDA, GEORGIA, HAWAII, ILLINOIS,                               (NG) (ST)
  INDIANA, IOWA, LOUISIANA, MARYLAND,
  MASSACHUSETTS, MICHIGAN, MINNESOTA,
  MONT ANA, NEVADA, NEW HAMPSHIRE, NEW
  JERSEY, NEW MEXICO, NEW YORK, NORTH
  CAROLINA, OKLAHOMA, RHODE ISLAND,
  TENNESSEE, TEXAS, VERMONT, VIRGINIA,
  WASHINGTON, WISCONSIN, THE CITY OF
  CHICAGO, AND THE CITY OF NEW YORK ex rel.
  OMNI HEALTHCARE INC.,

                           Plaintiffs,
          v.
  MCKESSON CORPORATION and ONCOLOGY
  THERAPEUTICS NETWORK CORPORATION,

                           Defendants.


                     [PROPOSED] STIPULATED PROTECTIVE ORDER

                It appearing that discovery in the above-captioned action is likely to involve the

 disclosure of confidential information, it is hereby stipulated and agreed to by the parties, and

 ORDERED by the Court as follows:

                1.      Any party to this litigation and any third party shall have the right to

 designate as "Confidential" and subject to this Order any information, document, or thing, or

portion of any document or thing: (a) that contains trade secrets, competitively sensitive

technical, marketing, financial, sales or other confidential business information; or (b) that

contains private or confidential personal information; or (c) that contains information received in

confidence from third parties; or (d) that contains personally-identifiable medical information



                                                  1
Case 1:12-cv-06440-NG-ST Document 87 Filed 10/01/19 Page 2 of 12 PageID #: 2315



 including, but not limited to, any information required to be kept confidential pursuant to the

 provisions of the Health Insurance Portability and Accountability Act (HIPAA), 42 U.S.C.

 § 1320d et seq. and 45 C.F.R. § 164 et seq., protected health information and individually

 identifiable health information defined by 45 C.F.R. § 160.103, and information otherwise

 protected from disclosure by the Privacy Act, 5 U.S.C. § 552a, 42 C.F.R. § 431, Subpart F,

 and/or any other applicable federal or state law; or (e) which the producing party otherwise

 believes in good faith to be entitled to protection under Rule 26(c)(l)(G) of the Federal Rules of

 Civil Procedure.

                2.      With respect to personally-identifiable medical information, such

 information shall include, but not be limited to: (a) names and addresses, dates of birth, social

 security numbers, Medicare Program and/or Medicaid Program identification numbers, and other

 demographic information that identifies or could be used to identify Medicare or Medicaid-

 Enrolled individuals, (b) eligibility and entitlement information of Medicare and/or Medicaid-

 Enrolled individuals, (c) claims information relating to the past, present or future health care of

 Medicare and/or Medicaid Enrolled individuals, (d) claims information relating to the provision

 of healthcare to Medicare and/or Medicaid-Enrolled individuals, and (e) claims information

 relating to the past, present or future payment for the provision of healthcare to Medicare and/or

 Medicaid-Enrolled individuals.

                3.      Any party to this litigation or any third party covered by this Order, who

 produces or discloses any Confidential material, including without limitation ap.y information,

 document, thing, interrogatory answer, admission, pleading, or testimony, shall mark the same

 with the following or similar legend: "CONFIDENTIAL" or "CONFIDENTIAL - SUBJECT

 TO PROTECTIVE ORDER" (hereinafter "Confidential").



                                                  2
Case 1:12-cv-06440-NG-ST Document 87 Filed 10/01/19 Page 3 of 12 PageID #: 2316



                4.      Any non-party may designate documents, materials, or information

 produced by the non-party in this action as "Confidential" under the terms of this Order, and any

 such designation shall have the same force and effect, and create the same duties and obligations,

 as if made by a party. Any such designation shall also function as consent by the designating

 non-party to the authority of this Court to resolve any dispute with respect to any such

designation, or any other matter arising under this Order.

                5.     All Confidential material shall be used by the receiving party solely for

purposes of the prosecution or defense of this action, shall not be used by the receiving party for

any business, commercial, competitive, personal or other purpose, and shall not be disclosed by

the receiving party to anyone other than those set forth in Paragraph 6, unless and until the

restrictions herein are removed either by written agreement of counsel for the parties, or by

Order of the Court. It is, however, understood that counsel for a party may give advice and

opinions to his or her client solely relating to the above-captioned action based on his or her

evaluation of Confidential material, provided that such advice and opinions shall not reveal the

content of such Confidential material except by prior written agreement of counsel for the

parties, or by Order of the Court.

               6.      Confidential material and the contents of Confidential material may be

used solely in connection with this action and may not be disclosed except to the following

individuals under the following conditions:

                       A.      Outside counsel (herein defined as any attorney at the parties'

outside law firms) and relevant in-house counsel for the parties;




                                                 3
Case 1:12-cv-06440-NG-ST Document 87 Filed 10/01/19 Page 4 of 12 PageID #: 2317



                         B.     Outside experts or consultants retained by outside counsel or any

 party for purposes of this action, provided that such experts or consultants have first executed a

 Non-Disclosure Agreement in the form annexed hereto as Exhibit A;

                         C.    Mock jury participants, provides that such individuals have first

 executed a Non-Disclosure Agreement in the form annexed hereto as Exhibit A;

                         D.    Secretarial, paralegal, clerical, duplicating and data processing

 personnel of the foregoing;

                         E.    The Court and Court personnel;

                         F.    Any deponent or trial or hearing witness may be shown or

 examined on any information, document, or thing designated Confidential if it appears that the

witness authored or received a copy of it, was involved in the subject matter described therein, or

is employed by the party who produced the information, document or thing, or if the producing

party consents to such disclosure;

                         G.    Vendors retained by or for the parties to assist in preparing for

pretrial discovery, trial and/or hearings including, but not limited to, e-discovery providers, court

reporters, litigation support personnel, jury consultants, individuals engaged to prepare

demonstrative and audiovisual aids for use in the courtroom or in depositions or mock jury

sessions, as well as their staff, stenographic, and clerical employees whose duties and

responsibilities require access to such materials; and

                         H.    The parties. In the case of parties that are corporations or other

business entities, "party" shall mean executives who are required to participate in decisions with

reference to this lawsuit or other employees whose business responsibilities relate to the subject

matter of this action.



                                                 4
Case 1:12-cv-06440-NG-ST Document 87 Filed 10/01/19 Page 5 of 12 PageID #: 2318



                 7.       With respect to any depositions that involve a disclosure of Confidential

 material of a party to this action, such party shall have until thirty (3 0) days after receipt of the

 deposition transcript within which to inform all other parties that portions of the transcript are to

 be designated Confidential, which period may be extended by agreement of the parties. No such

 deposition transcript shall be disclosed to any individual other than the individuals described in

 Paragraph 6(a), (b), (c), (d) and (f) above and the deponent during these thirty (30) days, and no

 individual attending such a deposition shall disclose the contents of the deposition to any

 individual other than those described in Paragraph 6(a), (b), (c), (d) and (f) above during said

 thirty (30) days. Upon being informed that certain portions of a deposition are to be designated

 as Confidential, all parties shall immediately treat those portions of the deposition as having been

 designated Confidential under this Order.

                8.        If counsel for a party receiving documents or information designated as

 Confidential hereunder objects to such designation of any or all of such items, the following

 procedure shall apply:

                          A.     Counsel for the objecting party shall serve on the designating party

 or third party a written objection to such designation, which shall describe with particularity the

 documents or information in question and shall state the grounds for objection. Counsel for the

 designating party or third party shall respond in writing to such objection within fourteen (14)

 days, and shall state with particularity the grounds for asserting that the document or information

 is Confidential. If no timely written response is made to the objection, the challenged

designation will be deemed to be void. If the designating party or nonparty makes a timely

response to such objection asserting the propriety of the designation, counsel shall then confer in

good faith in an effort to resolve the dispute.



                                                    5
Case 1:12-cv-06440-NG-ST Document 87 Filed 10/01/19 Page 6 of 12 PageID #: 2319



                        B.      If a dispute as to a Confidential designation of a document or item

 of information cannot be resolved by agreement, the proponent of the designation being

 challenged shall present the dispute to the Court initially by telephone or letter, in accordance

 with Local Civil Rules 37.3(b), (c). The document or information that is the subject of the filing

 shall be treated as originally designated pending resolution of the dispute.

                9.      To the extent that any party seeks to file with the Court a document

 designated as Confidential by the other party or a third party, the filing party must identify the

 document in writing to the designating party or third party no later than three (3) business days

 before the filing or service deadline. If the designating party or third party seeks to maintain the

 document's Confidentiality designation, it must so inform the filing party within two (2) business

 days after receiving the notification described in the preceding sentence, or else the document

 shall be deemed non-Confidential. If the designating party or third party timely provides the

 notice described in the preceding sentence, the filing party may file the document with the Court

 only under seal.

                10.     If the need arises during trial or at any hearing before the Court for any

 party to disclose Confidential information, it may do so only after giving notice to the producing

party and as directed by the Court.

                11.     To the extent consistent with applicable law, the inadvertent or

unintentional disclosure of Confidential material that should have been designated as such,

regardless of whether the information, document or thing was so designated at the time of

disclosure, shall not be deemed a waiver in whole or in part of a party's claim of confidentiality,

either as to the specific information, document or thing disclosed or as to any other material or

information concerning the same or related subject matter. Such inadvertent or unintentional



                                                  6
Case 1:12-cv-06440-NG-ST Document 87 Filed 10/01/19 Page 7 of 12 PageID #: 2320



 disclosure may be rectified by notifying in writing counsel for all parties to whom the material

 was disclosed that the material should have been designated Confidential. Such notice shall

 constitute a designation of the information, document or thing as Confidential under this Order.

                 12.    When the inadvertent or mistaken disclosure of any information,

 document or thing protected by privilege or work-product immunity is discovered by the

 producing party and brought to the attention of the receiving party, the receiving party's

 treatment of such material shall be in accordance with Federal Rule of Civil Procedure

 26(b)(5)(8). Such inadvertent or mistaken disclosure of such information, document or thing

 shall not by itself constitute a waiver by the producing party of any claims of privilege or work-

 product immunity. However, nothing herein restricts the right of the receiving party to challenge

 the producing party's claim of privilege if appropriate within a reasonable time after receiving

 notice of the inadvertent or mistaken disclosure.

                13.     If any person subject to this Order who has custody of any Confidential

 materials receives a subpoena or other process ("Subpoena") demanding production of such

 materials, the recipient of the Subpoena shall promptly give notice of the same in writing to

 counsel for the designating party and shall furnish such counsel with a copy of the Subpoena.

 The designating party may, in its sole discretion and at its own cost, move to quash or limit the

 Subpoena, or otherwise oppose production of the Confidential materials, and/or seek to obtain

confidential treatment of such materials from the subpoenaing person or entity. The recipient of

the Subpoena shall not produce any Confidential materials prior to the date specified for

production on the Subpoena.

                14.    This Order shall not deprive any party ofits right to object to discovery by

any other party or on any otherwise permitted ground. This Order is being entered without



                                                  7
Case 1:12-cv-06440-NG-ST Document 87 Filed 10/01/19 Page 8 of 12 PageID #: 2321



 prejudice to the right of any party to move the Court for modification or for relief from any of its

 terms. Nothing in this order shall affect the admissibility into evidence of any document,

 material, or information in this action, whether produced pursuant to this Order or otherwise.

                 15.    This Order shall survive the termination of this action and shall remain in

 full force and effect unless modified by an Order of this Court or by the written stipulation of the

 parties filed with the Court.

                16.     This Order shall not affect the right of any party to knowingly waive the

 application of the Order to any Confidential material designated by that party.

                17.     If, after the execution of this Order, any Confidential material submitted

by a designating party under the terms of this Order is disclosed by a non-designating party to

any person other than in the manner authorized by this Order, the non-designating party

responsible for the disclosure shall bring all pertinent facts relating to the disclosure to the

immediate attention of the designating party.

                18.     Upon written request made by a designating party within thirty (30) days

after the settlement or other final termination of this action, a receiving party shall have thirty

(30) days to either (a) return to counsel for the designating party all Confidential materials and

all copies thereof (except that counsel for each party may maintain in its files, in continuing

compliance with the terms of this Order, all work product, one copy of each pleading filed with

the Court, and one copy of each hearing or deposition transcript together with the exhibits

marked at the hearing or deposition), (b) agree with counsel for the designating party upon

appropriate methods and certification of destruction or other disposition of such materials, or (c)

as to any documents, materials, or information not addressed by sub-paragraphs (a) and (b), file a




                                                  8
Case 1:12-cv-06440-NG-ST Document 87 Filed 10/01/19 Page 9 of 12 PageID #: 2322



 motion seeking an appropriate order. To the extent permitted by law, the Court shall retain

 continuing jurisdiction to review and rule upon any motion filed under sub-paragraph (c) above.

                19.     The parties and all signatories to the Non-Disclosure Agreement annexed

 hereto as Exhibit A agree to be bound by this Order pending its approval and entry by the Court.

 In the event that the Court modifies this Order, or in the event that the Court enters a different

 Order, the parties agree to be bound by this Order until such time as the Court may enter such a

 different Order.

 Dated: October 1, 2019




 Goorgi !~
 Teresa A. Monroe
 Boies Schiller Flexner LLP
                                                      Eth ' : Po ner (pro hac vice)
                                                      Michael M. Maya (pro hac vice)
                                                      Giulia M. di Marzo (pro hac vice)
 30 South Pearl Street                                COVINGTON & BURLING LLP
 Albany, New York 12207                               One CityCenter
 Phone: (518) 434-0600                                850 Tenth Street, NW
 Fax: (518) 434-0665                                  Washington, DC 20001
                                                      Tel: 202.662.6000
 Courtney Rockett                                     Fax: 202.662.6291
 Lisa Sokolowski                                      eposner@cov.com
 Boies Schiller Flexner LLP                           mmaya@cov.com
 333 Main Street                                      gdimarzo@cov.com
 Armonk, New York 10504
 Phone: (914) 749-8200                                Counsel for Defendants
 Fax: (914) 749-8300

 Counsel for Relator Omni Healthcare, Inc.



                IT IS SO ORDERED.


Dated:
         - -----------                                         Hon. Nina Gershon
                                                               United States District Judge



                                                  9
Case 1:12-cv-06440-NG-ST Document 87 Filed 10/01/19 Page 10 of 12 PageID #: 2323



  UNITED STATES DISTRICT COURT
  EASTERN DISTRICT OF NEW YORK

   UNITED STATES OF AMERICA, THE STATES OF
   CALIFORNIA, COLORADO, CONNECTICUT,
   DELAWARE, DISTRICT OF COLUMBIA,                                    Civil Action No. 1:12-CV-06440
   FLORIDA, GEORGIA, HA WAH, ILLINOIS,                                (NG) (ST)
  INDIANA, IOWA, LOUISIANA, MARYLAND,
  MASSACHUSEITS, MICHIGAN, MINNESOTA,
  MONTANA, NEVADA, NEW HAMPSHIRE, NEW
  'JERSEY, NEW MEXICO, NEW YORK, NORTH
  CAROLINA, OKLAHOMA, RHODE ISLAND,
  TENNESSEE, TEXAS, VERMONT, VIRGINIA,
  WASHINGTON, WISCONSIN, THE CITY OF
  CHICAGO, AND THE CITY OF NEW YORK ex rel.
  OMNI HEALTHCARE INC.,

                             Plaintiffs,
          v.

  MCKESSON CORPORATION and ONCOLOGY
  THERAPEUTICS NETWORK CORPORATION,

                            Defendants.


                                NON-DISCLOSURE AGREEMENT


                 I, _ _ _ _ _ _ _ _ _ _ _ , acknowledge that I have read, understand and

 agree to be bound by the Protective Order in this action governing the non-disclosure of material

 that has been designated as Confidential. I agree that I will not disclose such Confidential

 material to anyone except as expressly provided by the Protective Order. I agree that I will not

 use Confidential material except for purposes of this litigation, or as otherwise provided by the

 Protective Order. I further agree that at the conclusion of the litigation, I will return all

 Confidential material to the party or attorney from whom I received it.

                I further agree to keep strictly confidential any information defined as protected

 health information ("PHI") or individually identifiable health information ("IIHI") by the Health


                                                    10
.. Case 1:12-cv-06440-NG-ST        Document 87 Filed 10/01/19 Page 11 of 12 PageID #: 2324



   Insurance Portability and Accountability Act (HIPAA) and 45 C.F.R. § 160. 103, and

   information otherwise protected from disclosure by the Privacy Act, 5 U.S.C. § 552a, 42 C.F.R.

   § 431, Subpart F, and/or any other applicable federal or state law. Such information shall

   include, but not be limited to: (a) names and addresses, dates of birth, social security numbers,

   Medicare Program and/or Medicaid Program identification numbers, and other demographic

   information that identifies or could be used to identify, Medicare or Medicaid-Enrolled

   individuals, (b) eligibility and entitlement information of Medicare and/or Medicaid-Enrolled

   individuals, (c) claims information relating to the past, present or future health care of Medicare

   and/or Medicaid-Enrolled individuals, (d) claims information relating to the provision of

  healthcare to Medicare and/or Medicaid-Enrolled individuals, and (e) claims information relating

  to the past, present or future payment for the provision of healthcare to Medicare and/or

  Medicaid-Enrolled individuals.

                  I further agree to maintain commercially appropriate security safeguards to ensure

  that PHI or IIHI is not used or disclosed in violation of this Non-Disclosure Agreement or the

  Protective Order. I understand that these security measures must include safeguards necessary to

  protect the confidentiality of PHI and IIHI, and to prevent, contain, and correct security

  violations. I also agree to take steps necessary to detect any security violations to the extent such

  steps are reasonably available to me using technology already in my possession. I agree to

  implement security measures designed to protect against any reasonably anticipated security

  threats and any reasonably anticipated uses or disclosures not permitted by this Non-Disclosure

  Agreement or the Protective Order. I agree to report to counsel for the party that provided me

  with the material any breach of PHI or IIHI or any use or disclosure of PHI or IIHI not permitted

  by this Non-Disclosure Agreement or the Protective Order within two business days after it is



                                                   11
..
     Case 1:12-cv-06440-NG-ST Document 87 Filed 10/01/19 Page 12 of 12 PageID #: 2325



       discovered. The notification of breach shall include, to the extent possible, the identification of

       each individual whose PHI or IIHI has been involved in the breach, a brief description of what

       happened, and the types of PHI or IIHI involved in the breach. Counsel, in tum, shall provide

       such report to counsel for all parties to this action within one business day of receiving such

       report. I agree to ensure that my workforce members, agents, and subcontractors agree to the

       same restrictions, conditions, breach-notification procedures, and safeguards for PHI and IIHI set

      forth by this Non-Disclosure Agreement and the Protective Order.

                      By acknowledging these obligations under the Protective Order, I understand that

      I am submitting myself to the jurisdiction of the United States District Court for the Eastern

      District of New York for the purpose of any issue or dispute arising hereunder and that my

      willful violation of any term of the Protective Order could subject me to appropriate sanctions.

      Dated: - - - - - - - - - - - - -




                                                       12
